Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED AFTER FINAL ACTION
Status of Claims and Previous Objections / Rejections
	This application was last rejected in an Office Action (OA) dated May 3, 2021. The examined independent claims remain unamended.  All pending claims are directed to an apparatus.  Examiner will enter the claim 8 amendment and hereby withdraws the related 35 USC 112 rejection to place the application in better form for appeal.  However, Examiner maintains the previous 35 USC §103 rejections.
Response to Amendment
Applicant’s submission is an After Final (AF) response.  At this stage, examiners are expected to provide a brief review of any submitted amendments and to assess whether an application is in condition for allowance, or whether amended claims can be entered to place them in better form for appeal (MPEP §714.13).  Unamended claims may also be in condition for allowance, if the prior art and other rejections are inadequate, and Applicant presents persuasive arguments to this effect.
Response to Arguments
Applicant makes two separate contentions.  First, Applicant states that even though paragraph [0060] of Teranishi discloses that the partition wall thickness is preferably 1.5 mm or less, Teranishi explicitly discloses that a thickness below 0.2 mm results in the partition wall greatly deforming during firing.  As noted previously, since Teranishi discloses a preferable range (“the wall thickness between cells is preferably 1.5 mm or less”) that clearly overlaps and may close a cell”).  The latter sentence regarding deformation is not necessarily a teaching away since the statement is prefaced with a broader range which implicitly acknowledges sub-optimal performance.  A teaching-away argument needs to recite that the structure or process will not work, or language to this effect (“On the other hand, when it is above 1.5 mm, the water permeation rate becomes small due to increase in pressure loss to deteriorate separation performance per ceramic pervaporation membrane”).
Additionally, one of ordinary skill would recognize that we can, for example, still use a partition wall thickness number at least slightly below 0.2 mm (such as 0.19999 mm) and meet the claim limitation, and the membrane should still work with little, if any, deformation, if membrane deformation is deemed to be a disadvantage or if deformation produces sub-optimal performance.  That is, one of ordinary skill could not easily distinguish between, for example, 0.19999 mm (which greater than 0.05 mm and less than 0.2 mm) and 0.2 mm, yet at a thickness of 0.2 mm, there is no disclosed deformation.  
Thus, Applicant’s argument that Teranishi’s disclosure teaches away from the claimed range is found to be unpersuasive.
With respect to Applicant’s second contention concerning the intermediate layer, Applicant states that because there is no disclosure in Teranishi to teach or suggest a value or range of the thickness of the intermediate layer, Teranishi fails to teach or suggest the general conditions of claim 1, and a parameter must be recognized as result effective before the determination of optimum or workable ranges of the variable might be characterized as routine 
In this case, Teranishi discloses each of refs. 32, 33, 34, and possibly 35, as intermediate layers ([0095], [0098], Fig. 2).  Although Teranishi does not explicitly disclose an intermediate layer thickness, the reference provides information regarding each individual layer beyond the membrane portion.  Since one can construe any or all of refs. 32-35 as intermediate layers, one may view some interval portion between 32 and 35 as 20-100 microns.  That is, other than its thickness and that the layer is on an inner surface of the filtration cells, there is no direction in the claim regarding what constitutes an intermediate layer, so this structure remains subject to a broad interpretation.  Since Teranishi recognizes multiple "intermediate layers," it is reasonable to select a portion of the whole to describe a thickness of 20-100 microns.  One starting point for this determination is wall thickness, which varies between 0.05 mm and 2.0 mm (50 and 200 microns).  If the range of wall thickness between cells is 50 – 200 microns, then a portion of that wall, denoted as an "intermediate layer" can be up to 0.1 mm (100 microns), or its thickness can be in the range of 20 – 100 microns (20 – 100 µm). 
Therefore, Applicant’s second argument is also found unpersuasive.  Accordingly, the claims remain rejected as in the Final Office Action, dated September 20, 2021.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..

To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/